DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	On page 5 of the Applicant’s Response, Applicant argues that the Examiner overlooked the feature of “recurringly” and is not disclosed in Cummins. 
	The Examiner notes this feature was previously discussed as being taught by Patel in the “Response to Arguments” in the Final Office Action mailed October 21, 2020, which is again being provided for convenience. 	
The Examiner respectfully disagrees that the feature of “recurringly” is failed to be disclosed because Patel discloses a multi-function remote control device for controlling at least one media device. Remote control device 130 includes a microphone 224 and a proximity sensor for detecting the presence of a user within range of the remote control device ([0044]-[0045]). The remote control device 230 also may include software and/or hardware that allows for detection of movements (e.g., “gestures” or “shakes”) of the remote control device 130 ([0046]). The use of these sensors enables the remote control device to identify a particular user to provide customization based on the identified user. Patel explicitly discloses that “the user as used herein may refer to an individual, a group of individuals, a household (e.g., "the Taylor household"), a corporation, or any other entity.” ([0061]). That is, Patel acknowledges that the remote control device may be used by a single user or a group of users, such as a family household. Patel further discloses that “The user may be recognized based on audio 
“Based on the identified user, a user interface displayed on the remote control device may be adapted to user preferences, settings, etc. For example, buttons on the user interface may be selected and displayed based on user preferences.  In another example, light settings or audio settings associated with the remote control device may be selected based on the identified user. In an embodiment, content displayed or content available may be determined based on the identified user.  For example, a user identified using the remote control device may have recorded particular shows.  When the user is identified a recorded show menu may include the shows recorded by that particular user while filtering out shows recorded by other users.  In an embodiment, parental controls may be implemented based on the recognized user.  For example, identification of an adult user may result in displaying a menu which includes adult content, whereas identification of a child user may result in displaying a menu which filters out adult content.  In an embodiment, system settings (e.g., speakers, light, etc.) may be adjusted based on the identified user.  For example, in response to detecting a senior user, the volume may be raised.  In an embodiment, gaming settings may be selected based on the identified users.  For example, particular consoles may be turned on or off based on the identified user, particular games may be selected based on the identified user, particular network settings, or buddy lists may be setup based on the identified user.”  

That is, Patel teaches how a user interface can be customized and adapted to user preferences based on an identified user. Parental controls can also be implemented based on whether a child or and adult is recognized. Moreover, Patel clearly discloses user preferences and settings. Applicant asserts that Patel fails to disclose recurring parameters, however the Applicant fails to consider that Patel does not simply forget users and settings/preferences, rather the system stores and correlates this information for particular users. For instance, Patel teaches that the movement of the remote control device cause the display of menu choices on a media device, wherein the movement may cause the selection of choices based user information (e.g., user preferences, user history, etc.) ([0049]). Therefore, Patel recognized users and corresponding preferences, which provides recurring parameters and allows the identification of a user among a plurality of users.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “motion acknowledging module”, “vocal acknowledging module”, “pairing module”, “memory module”, “gesture identifying module”, “people identifying module” in claims 1-12.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. 2012/0019400) in view of Cummins (US Pub. 2018/0063582) and in further view of Chowdhary et al. (US Pub. 2016/0253594), herein referenced as Patel, Cummins, and Chowdhary, respecitively.
Regarding claim 1, Patel discloses “System for acknowledging a user among a plurality of users in an environment, comprising: 
- a movable device configured to be handled by said users in the environment, configured to command a stationary device for enjoying multimedia contents ([0038]-[0040], Fig. 1A, i.e., remote control device represents any device with a user interface to receive user commands for operating at least one media device), wherein said movable device comprises: 
- one or more motion sensors configured to detect movements imparted by the user to the movable device and to provide signals representative thereof ([0046], i.e., the remote control device includes software and/or hardware that allows for the detection of movements); 

- a motion acknowledging module configured to receive at an input thereof the signals provided by the one or more motion sensors and to identify, in a plurality of subsequent detecting periods or instants, significant parameters of each of said one or more motion signals ([0046]-[0047], [0067], i.e., the user may be identified using any input means associated with the remote control device. The user may be identified based on a particular motion of the remote control detected by the motion sensor); 
- a vocal acknowledging module, configured to receive at an input thereof the signal provided by the microphone and to identify, in said plurality of subsequent detecting periods or instants, significant parameters of the sound in the environment ([0067], i.e., the user can be recognized based on audio input received by a microphone);
- a pairing module configured to: - iteratively receive at an input thereof, in each subsequent detecting period or instant for a plurality of sampling instants, both the significant parameters provided by the motion acknowledging module and by the vocal acknowledging module… ([0042], [0046]-[0047], [0067], [0086]-[0087], Figs. 1b, 4, i.e., the user can be identified using any input means associated with the remote control device. The user can be identified based on a particular motion of the remote control device and based on audio input. It is also noted that the remote control may be dynamically customized based on a user of the remote and therefore the remote control receives voice and motion data “iteratively”); 

- attribute each detected single significant parameter, provided either by the motion acknowledging module or by the vocal acknowledging module of the combination, of a common recurring group of significant parameters to a specific user.” ([0046]-[0047], [0067], i.e., the user can be identified using any input means associated with the remote control device. The user can be identified based on a particular motion of the remote control device and based on audio input).
Patel fails to explicitly disclose wherein each group of significant parameters includes a combination of significant parameters provided both by the motion acknowledging module and by the vocal acknowledging module.
Cummins teaches the technique of providing wherein each group of significant parameters includes a combination of significant parameters provided both by the motion acknowledging module and by the vocal acknowledging module ([0047], i.e., authentication data 206 can include user perception data 212. The user perception data 212 can include data related to the face of a user, the sound of a user's voice, the motion of a user, appearance of the user, the clothes of a user, the schedule of a user, and/or any other information suitable for identifying a user). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein each group of significant 
The combination fails to explicitly disclose generating at each sampling instant a vector containing the detected significant parameters for a statistically sufficient number of sampling instants.
Chowdhary teaches the technique of generating at each sampling instant a vector containing the detected significant parameters for a statistically sufficient number of sampling instants ([0007], [0010], [0041]-[0045], i.e., a motion activity vector and a voice activity vector are generated from time-windowed data). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of generating at each sampling instant a vector containing the detected significant parameters for a statistically sufficient number of sampling instants as taught by Chowdhary, to improve the remote control system of Patel for the predictable result of representing data with a magnitude and direction providing more precise sensor information. 
Therefore, the combination teaches generating at each sampling instant a vector containing the detected significant parameters for a statistically sufficient number of sampling instants and identify groups of significant parameters which are recurringly correlated to each other in said vectors corresponding to said subsequent detecting periods or instants.
claim 3, Patel discloses “wherein said movable device further comprises one or more pressure sensors, suitable to detect pressures exerted by the user on the movable device, wherein the motion acknowledging module is further configured to receive at the input thereof the signals provided by the one or more pressure sensors and to identify significant parameters of said one or more pressure signals.” ([0042], [0053], [0067], Fig. 1B, i.e., the user may be identified based on a specific button or combination of buttons (pressure sensors) selected by the user).
Regarding claim 9, Patel discloses “further comprising said stationary device” ([0038]-[0040], Fig. 1A, i.e., media device).
Regarding claim 10, Patel discloses “further comprising a remote processing system connected to said stationary device and/or to said movable device.” ([0035]-[0038], Fig. 1A, i.e., media source, network device, web server(s)).
Regarding claim 12, Patel discloses “wherein said movable device comprises a remote control and said stationary device comprises a decoder or a smart TV.” ([0035], [0038], i.e., remote control and a TV/decoder).

Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Cummins, Chowdhary, and in further view of Joseph et al. (US Pub. 2014/0282807), herein referenced as Joseph.
Regarding claim 2, Patel discloses that the remote control includes memory ([0042], [0092]), however the combination fails to explicitly disclose “a memory module configured to store said recurring groups of significant parameters attributed to each user.” 

Regarding claim 5, Patel discloses “a gesture identifying module configured to receive at an input thereof the significant parameters determined by the motion acknowledging module, and a sound identifying module configured to receive at an input thereof the significant parameters determined by the sound acknowledging module, wherein each of said gesture identifying module and said sound identifying module is configured to: - compare the significant parameters received at the input thereof with the significant parameters of the recurring groups stored in the memory module; - attribute the significant parameters received at the input thereof to a specific user if there is a match between these and the significant parameters belonging to a specific recurring group of significant parameters corresponding to said user.” ([0046]-[0047], [0067], i.e., the user can be identified using any input means associated with the remote control device. The user can be identified based on a particular motion of the remote control device including “gestures” and based on audio input).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Cummins, Chowdhary, and in further view of Broadus et al. (US Pub. 2003/0005462), herein referenced as Broadus. 
Regarding claim 4, the combination fails to disclose “wherein said vocal acknowledging module is configured to eliminate from the signal representative of the sound in the environment, the sound portion due to the multimedia contents provided by the stationary device.”
Broadus teaches the technique of eliminating from the signal representative of the sound in the environment, the sound portion due to the multimedia contents provided by the stationary device ([0030], [0134], [0137], i.e., cancelling noise from the television). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of eliminating from the signal representative of the sound in the environment, the sound portion due to the multimedia contents provided by the stationary device as taught by Broadus, to improve the remote control system of Patel for the predictable result of reducing unwanted noise from the television. 

Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Cummins, Chowdhary, and in further view of Shimy et al. (US Pub. 2011/0069940), herein referenced as Shimy. 
Regarding claim 6, the combination fails to disclose “a people identifying module for identifying people present in the environment, configured to receive at the input thereof the significant parameters of the sound signal in the environment and to 
Shimy teaches the technique of providing a people identifying module for identifying the people present in the environment, configured to receive at the input thereof the significant parameters of the sound signal in the environment and to distinguish recurring people and temporary people in the environment, wherein temporary people are located upon detecting one or more significant parameters of the sound signal not belonging to any recurring group ([0043], [0050], [0113]-[0114], Figs. 6-7, i.e., voice recognition is used to identify known users and to distinguish known users from unknown users/temporary people). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a module for identifying the people present in the environment, configured to receive at the input the significant parameters of the sound signal in the environment and to distinguish recurring people and temporary people in the environment, wherein temporary people are located upon detecting one or more significant parameters of the sound signal not belonging to any recurring group as taught by Shimy, to improve the remote control system of Patel for the predictable result of identifying a plurality of people within a detection region for providing a plurality of customizations.
Regarding claim 11, Patel discloses “wherein said movable device and/or said stationary device and/or said remote processing system comprise said motion acknowledging and/or vocal acknowledging, and/or pairing, and/or memory, and/or 
The combination fails to explicitly disclose people present in the environment identifying modules.
Shimy teaches the technique of providing people present in the environment identifying modules ([0004]-[0006], [0043], [0051]-[0051], Figs. 5-6, i.e., a detection region within range of a media device detects users). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing people present in the environment identifying modules as taught by Shimy, to improve the remote control system of Patel for the predictable result of identifying a plurality of people within a detection region for providing a plurality of customizations. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Cummins, Chowdhary, Shimy and in further view of Mixter (US Pub. 2018/0096696), herein referenced as Mixter.
Regarding claim 7, the combination fails to disclose “wherein the pairing module is configured to receive at an input thereof, in each subsequent detecting period or instant, the significant parameters of the sound in the environment, only of the recurring people.”

Regarding claim 8, Patel disclose “wherein the pairing module is configured to receive at an input thereof, in each subsequent detecting period or instant, significant parameters from the stationary device, representative of the multimedia contents provided by the same.” ([0055], i.e., a menu or interface stored on a new media devices may be transmitted to the remote control device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 11, 2021